Title: John Adams to Abigail Adams, 23 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia August 23d. 1777Saturday 4 O Clock
     
     We have an Express, today from Governor Johnson, Captn. Nicholson and several other Gentlemen with an Account that the Fleet, to the Number of Two hundred and Sixty Three Sail, have gone up towards the Head of Cheasapeak Bay. They lie over against the Shore between the River Sassafras and the River Elke.
     We have also a Letter from General Washington acquainting Us that Tommorrow Morning at seven O Clock, he shall march his Army through the City of Philadelphia, along Front Street, and then turn up Chesnutt Street, in his Way to cross over the Bridge at Schuylkill River, so that General How will have a grand Continental Army, to oppose him, in very good Season, aided by a formidable Collection of Militia.
     I like this Movement of the General, through the City, because, such a show of Artillery, Waggons, Light Horse and Infantry, which takes up a Line of 9 or 10 Miles upon their March and will not be less than 5 or 6 Hours passing through the Town, will make a good Impression upon the Minds of the timourous Whiggs for their Confirmation, upon the cunning Quakers for their Restraint and upon the rascally Tories for their Confusion.
     I think there is a reasonable Ground for Confidence with the Favour of Heaven that How will not be able to reach this City.—Yet I really doubt whether it would not be more for our Interest that he should come here and get Possession of the Town.
     1. Because there are Impurities here which will never be so soon or so fully purged away, as by that Fire of Affliction which How inkindles wherever he goes.
     2. Because it would employ nearly the whole of his Force to keep Possession of this Town, and the rest of the Continent would be more at Liberty.
     3. We could counteract him here better than in many other Places.
     4. He would leave N. England and N.Y. at Leisure to kill or catch Burgoine.
     
     In all Events I think you may rejoice and sing, for the season is so far gone, that he cannot remove to you.
    